DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on October 19, 2021, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “removing the dummy gate structure and a portion of the plurality of first initial fin structures to form a first opening in the dielectric layer and to expose portions of top, bottom, and sidewall surfaces of the plurality of first initial fin structures; and performing at least one trimming process on portions of the plurality of first initial fin structures exposed by the first opening to form a plurality of first fin structures, wherein a width of each of the plurality of first fin structures is smaller than a width of each of the plurality of first initial fin structures”, as recited in independent claims 1 and 16 and “ a trimming process includes: forming a sacrificial layer on sidewall surfaces of the first opening in the first region to cover portions of top and sidewall surfaces of the plurality of first initial fin structure in the first opening in the first region; and etching portions of the top and sidewall surfaces of the plurality of first initial fin structures in the first opening in the first region using the 
Claims 2, 4-15, 17-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811